[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]REPLY TO DEFENDANT'S MOTION FOR ARTICULATION
CT Page 10309
The court articulates it's ruling on Defendant's Motion for Contempt dated June 28, 1994, as follows:
As to the issues or questions raised in Defendant's Motion for Articulation in,
Paragraph 1. The court' response is "Yes".
Paragraph 2. The three weeks arrearage amounts to $690.00.
Paragraph 3. That plaintiff's credit of $7,500.00 eliminated a corresponding sum of arrearage due to the defendant.
JULIUS J. KREMSKI STATE TRIAL REFEREE